Citation Nr: 0821452	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  02-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right foot bunion 
(previously referred to as residuals, right foot trauma), 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1971 to November 
1971, November 1972 to October 1974, September 1978 to 
February 1986, and January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey and Philadelphia, Pennsylvania.

In February 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A February 1987 rating decision established service 
connection under Diagnostic Code 5271 for residuals of right 
foot trauma causing limitation of motion of the right ankle.

2.  The December 2002 statement of the case improperly 
severed service connection for residuals of right foot trauma 
manifested by causing limitation of motion of the right 
ankle.

3.  The December 2002 statement of the case determined that a 
separate award for a bunion of the right foot was warranted.

4.  The veteran's substantive appeal indicates the veteran is 
satisfied with the separate 10 percent evaluation assigned to 
the right foot bunion. 

CONCLUSION OF LAW

1.  Service connection for residuals of right foot trauma 
with limitation of motion of the ankle (now claimed as a 
right ankle condition) is restored.

2.  There is no case or controversy with respect to the 
separate 10 percent evaluation assigned to the right foot 
bunion and the Board has no jurisdiction to adjudicate the 
merits of this claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1987 rating decision, the RO granted service 
connection for residuals of trauma to the right foot and 
assigned a 10 percent rating under Diagnostic Code 5271 
(limited motion of ankle), effective February 2, 1986.  The 
RO also granted service connection for degenerative joint 
disease of the first metatarsophalangeal (MTP) joint, 
bilaterally, and assigned a noncompensable evaluation under 
hyphenated Diagnostic Codes 5280 (hallux valgus, unilateral) 
and 5003 (arthritis, degenerative), effective February 2, 
1986.  

The VA examination report from July 1986 noted that the foot 
problem was described as an injury to the right foot first 
diagnosed as a sprain but later found to have been a fracture 
of the distal calcaneus, with limitation of motion of the 
right ankle since that time.  

In its decision, the RO noted that service medical records 
showed that the veteran complained of pain in the ball of his 
right foot in May 1981 with no history of trauma.  The 
findings were of a mild left hallux valgus with small bunion 
on the first metatarsal phalangeal joint on the right and 
metatarsalgia.  The RO also noted that in June 1982, the 
veteran was treated for a sprain of the right ankle.  He was 
also seen in December 1983 and December 1985 for pain in the 
first MTP joint with findings of an old distal calcaneal 
fracture.  The RO noted that the December 1985 discharge 
examination indicated that the veteran had bilateral hallux 
valgus.  The RO reported that on VA examination, range of 
motion of the right ankle on plantar flexion was from 0 to 30 
degrees and to 0 degrees on dorsal flexion.  The examination 
also indicated that x-rays of the feet were positive for 
minimal degenerative changes of the first MTP joints.  

On April 20, 1999, the veteran filed the instant claim for an 
increased rating.  

In an August 2000 rating decision, the RO increased the 
disability rating to 10 percent under Diagnostic Codes 5280-
5003 for degenerative joint disease of the first MTP joints, 
effective January 18, 2000.  The RO discussed the VA 
examination findings, including those pertaining to range of 
motion of the first MTP joints and the severity of the hallux 
valgus.  The RO noted that the April 2000 VA examiner 
indicated that the bilateral hallux valgus would not cause 
any impairment of function but the bilateral hallux rigidus 
with osteoarthritis of the first MTP joints would cause a 
mild degree of functional impairment.  The RO also continued 
the 10 percent evaluation under Diagnostic Code 5271 for the 
service connected residuals of right foot trauma.  The RO 
discussed the VA examination findings, including those 
pertaining to range of motion of the right ankle as well as 
radiographic findings suggestive of the old fracture of the 
calcaneus.

In a November 2000 statement, the veteran indicated that he 
disagreed with the 10 percent disability rating assigned the 
"right foot condition" and the effective date assigned to 
the increased rating for degenerative joint disease of the 
MTP joints.  

In a July 2002 rating decision, the RO awarded an earlier 
effective date of April 20, 1999 for the 10 percent 
disability rating for degenerative joint disease of the first 
MTP joints.

In August 2002, the RO issued a statement of the case on the 
issue of an increased rating for degenerative joint disease 
of the first MTP joints.

In December 2002, the RO issued a statement of the case on 
the issue of entitlement to a rating in excess of 10 percent 
for "right foot bunion (previously referred to as residuals, 
right foot trauma)."  The RO noted that the August 2002 
statement of the case was incorrect in identifying the issue 
with which the veteran was in disagreement.  

In response to the veteran's contention that his right foot 
disability would be more accurately evaluated under 
Diagnostic Code 5284, the RO noted that despite the fact that 
the veteran's right foot disorder had through the years been 
referred to as "residuals, right foot trauma," there was no 
evidence of any right foot trauma in the veteran's service 
medical records.  The RO maintained that the condition of the 
right foot for which he was seen in service was better 
described as a bunion.  The RO noted that the veteran was not 
service connected for any ankle injury.  

The RO further noted that the February 1987 rating decision 
acknowledged that there was no evidence of trauma to the 
veteran's right foot but yet, for unknown reasons, when 
finding service connection for his right foot, the RO at that 
time referred to the condition as residuals of trauma to the 
right foot.  The RO maintained that the correct diagnosis of 
both service connected foot conditions was hallux 
valgus/bunion of the right foot and degenerative joint 
disease of the first MTP joint of each foot.  The RO then 
evaluated the disability under the rating criteria of 
Diagnostic Code 5280 and confirmed that the currently 
assigned 10 percent rating was appropriate.  

Thereafter, the rating decision code sheets reflect that 
service connection is in effect for a right foot bunion, 
assigned to Diagnostic Code 5280.  The service connected 
disability of degenerative joint disease of the first MTP 
joints continues to be assigned to Diagnostic Codes 5280-
5003, and a right ankle condition under Diagnostic Code 5271 
was now listed as nonservice connected.

The above procedural history shows that more than a simple 
change in diagnostic codes occurred when the RO 
recharacterized the disability of residuals of trauma to the 
right foot to right foot bunion and reassigned the disability 
from Diagnostic Code 5271 to Diagnostic Code 5280.  The RO 
essentially severed service connection for residuals of 
trauma to the right foot manifested by limitation of motion 
of the ankle and established separate service connection for 
a right foot bunion.  

In this regard, the initial grant in February 1987 
acknowledged the presence of a right foot bunion during 
service as the initial diagnostic code assigned included 
Diagnostic Code 5280 notwithstanding the RO's 
characterization of the disability as only "degenerative 
joint disease first MP joint bilaterally."  At that time, it 
appears the RO considered the symptomatology associated with 
the degenerative joint disease of the MTP joints and the 
bunions as overlapping, and as between the two disabilities, 
the degenerative joint disease of the MTP joints was the more 
dominant disability.  As to the disability under Diagnostic 
Code 5271, the RO clearly noted that a trauma, in the form of 
an ankle sprain, was noted in the service treatment records, 
and that the medical evidence of record at that time 
reflected a healed calcaneal fracture.  Such evidence 
supports the RO's decision in 1987 that a right foot trauma 
did, in fact, occur in service, and that the disability was 
manifested by right ankle limitation of motion.  The attempt 
to recharacterize the disability as a bunion is inconsistent 
with the evidence of record and is an impermissible severance 
of the original disability.

In order to sever a grant of service connection, VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that VA followed the applicable procedural 
safeguards.  38 C.F.R. § 3.105(d) (2007).  In addition, 
service connection for any disability granted or continued 
under title 38 U.S.C., which has been in effect for 10 or 
more years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  38 U.S.C.A. 
§ 1159 (West 2002); 38 C.F.R. § 3.957 (2007).  Here, the 
disability characterized as residuals of right foot trauma 
and manifested by limitation of motion of the right ankle was 
granted service connection and a 10 percent evaluation 
effective February 2, 1986.  As such, this disability has 
been service-connected in excess of 10 years and cannot be 
severed.  Id.  The severance of residuals of right foot 
trauma manifested by limitation of motion of the ankle by the 
statement of the case is void ab initio, and service 
connection for the for residuals of right foot trauma 
manifested by limitation of motion of the right ankle is 
restored.

Turning to the appeal involving the right foot bunion, 
following a February 2005 rating decision formally denying 
service connection for a right ankle condition, the veteran 
filed a notice of disagreement, expressing dissatisfaction 
with the reclassification of his right foot trauma residuals 
as a right foot bunion.  Following the issuance of the 
statement of the case, the veteran submitted a substantive 
appeal in which he noted that the issues had been 
misidentified.  He stated that the issues were the change in 
the 10 percent rating for residuals of trauma of the right 
foot to a bunion of the right foot.  He stated that the 
trauma residuals should continue at 10 percent, and the right 
foot bunion should be awarded as an additional 10 percent 
condition.  

In the December 2002 statement of the case, the RO in effect 
found that the right foot bunion and degenerative joint 
disease of the bilateral metatarsal phalangeal joints now 
manifested separate and distinct symptomatology that would 
permit a separate 10 percent evaluation for the right foot 
bunion.  The Board notes that the September 2005 VA 
examination noted that the right foot bunion is an unrelated 
disability to the right calcaneal fracture and ankle 
disability.  Thus, the RO's December 2002 statement of the 
case effectively awarded a separate service-connected 10 
percent rating for a right foot bunion effective January 18, 
2000.  The veteran has not disagreed with the 10 percent 
evaluation assigned to the bunion.  As noted above, his 
disagreement was with the RO's severance of service 
connection for his right foot/ankle and reclassification of 
that disability as the right foot bunion.  As the Board has 
restored service connection for the right foot/ankle 
disability, and finds that the separate 10 percent rating for 
a right foot bunion was awarded by the December 2002 
statement of the case, there remains no case or controversy 
with respect to the evaluation assigned for the service-
connected right foot bunion.  Thus, the appeal with respect 
to that issue is dismissed. 




ORDER

Service connection for residuals of trauma to the right foot 
with limitation of motion of the ankle is restored.

The appeal on the issue of an evaluation in excess of 10 
percent for service-connected right foot bunion is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


